[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             SEPT 27, 2006
                              No. 06-12507                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-00118-CR-5-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES OLIVER FAMBRO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                           (September 27, 2006)

Before DUBINA, HULL and HILL, Circuit Judges.
PER CURIAM:

      Chet Kaufman, appointed counsel for James Oliver Fambro in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fambro’s convictions and

sentences are AFFIRMED.




                                          2